DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the US with application number 62/451162 on 1/27/17. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55. The application data sheet filed 3/29/18 sets forth a foreign priority claim based on US application 62/451162, but this application is a provisional, not a foreign application. The ADS appears to be improper, and must be corrected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the drive shaft defining, and extending only over, the regions of the second diameter”. There is not sufficient support in the original disclosure for the limitation claiming that the drive shaft extends only over the regions of the second diameter. The original specification does not set forth support for extension of the drive shaft 103 only over the regions of the second diameter. Support for the negative limitation “only” must be explicit--it can’t be assumed that the drive shaft does not extend into the region of the first diameter unless the disclosure clearly sets forth such a configuration. It is also noted that the generally understood construction of a tubular motor requires extension of the drive shaft into the body of the motor so as to provide an anchor point for the stator. The drawings do not depict an internal or exploded view of the motor, and the connection between the drive shaft 103 and the motor is not shown in a manner that supports the above limitation. Applicant also did not point out support for this limitation in the reply filed 1/12/21.  Also note that the drive shaft extends over the curtain as well when interpreted with the broadest reasonable interpretation, this being another non-limiting example.
Claims 3-5 and 7-11 are dependent upon claim 1, and are therefore also rejected under 35 U.S.C. 112(a).

Specification
The amendment filed 1/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as described above.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “opposite ones of the lateral edges”. There is insufficient antecedent basis for this limitation, as only “lateral side edges” have been previously introduced. A recommended correction is to instead recite “opposite ones of the lateral side edges”.
Claim 4 recites “each lateral edge portion”. There is insufficient antecedent basis for this limitation, as only “lateral side edges” have been previously introduced. A recommended correction is to instead recite “each lateral side edge”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Renson (FR 2886332) in view of Coenraets (U.S. Patent No. 4,884,617). Note: A copy of a machine translation .
Regarding claim 1, Renson discloses a curtain assembly, comprising: a curtain (1) moveable about an opening in a structure [FIGS. 1, 2], wherein the opening is defined by sides (at 4, 5), said curtain deployable about the opening in a direction of travel, said curtain having lateral side edges (side edges at which the locking members/thickenings 14 are positioned); a pair of support brackets (side sections of the box 3, shown in at least Figures 4 and 5); a locking member (14) arranged at each lateral side edge of the curtain transverse to the direction of travel [FIG. 3]; a respective guide (4, 5) at each side of the opening for receiving a corresponding lateral side edge of the lateral side edges of the curtain, each respective guide having a narrower portion (13) that allows the curtain to pass therethrough but restricts the lateral side edges of the curtain from disengaging from the guides; a roller barrel assembly (2, 17) positioned between the support brackets [FIGS. 2, 4, 5], said roller barrel assembly having a first diameter (diameter of the roller tube 2) and configured as a take up roller that stores the curtain in an un-deployed or partially deployed condition, said roller barrel assembly having regions of a second diameter (second diameter provided on the end pieces 17), less than the first diameter, in alignment with the locking members to provide a volume of space for the lateral side edges of the curtain having the locking member when the curtain is in the un-deployed or partially deployed condition [FIGS. 4, 5]; and at least one tubular motor drive unit (26) arranged at (“at” defined as ‘near or in the vicinity of’) a first lateral end of the roller barrel assembly [FIG. 5], wherein the at least one tubular motor drive unit comprises a drive shaft (output of the motor 26 at its connection to the side piece 27; see annotated drawing below), the drive shaft extending only over the regions of the second diameter [FIG. 5]. Renson does not disclose that the drive shaft defines the regions of the second diameter.
Nonetheless, Coenraets discloses a curtain assembly comprising a roller barrel having a first diameter and a drive shaft (29) that defines regions of a second diameter [FIGS. 1, 3].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end sections and drive shaft of the curtain assembly of Renson to have the drive shaft define the second diameter, as taught by Coenraets, in order to provide 
Regarding claim 3, as best understood, Renson discloses that each locking member is configured as a plurality of locking members (zipper teeth; page 4, paragraph 3) arranged at opposite ones of the lateral edges of the curtain and spaced from one another along an extent of the curtain in the direction of travel [FIG. 3].
Regarding claim 4, as best understood, Renson discloses that each locking member is configured as a thickening (page 4, paragraph 1) at each lateral edge portion of the curtain along an extent of the curtain in the direction of travel [FIG. 3].
Regarding claim 5, Renson discloses motor drive support and locking blocks (24, 27) arranged at least one of the support brackets [FIGS. 4, 5].
Regarding claim 11, Renson discloses that each guide is coupled to a respective side wall by one or more support elements (25).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Renson (FR 2886332) in view of Coenraets (U.S. Patent No. 4,884,617), as applied to claim 1 above, and further in view of Cole (U.S. Patent Application Publication No. 2017/0201140).
Regarding claims 7-9, Renson discloses the tubular motor drive unit (26) and a reduced second diameter at both the first and second lateral ends of the roller barrel assembly in alignment with locking members (14) at the first and second lateral ends of the roller barrel assembly [FIGS. 4, 5], wherein a second shaft (22) is arranged between the second lateral end and the respective support bracket [FIG. 4]. Renson, as modified by Coenraets above, does not explicitly disclose a second tubular motor drive unit.
Nonetheless, Cole discloses a curtain assembly comprising first and second tubular motor drive units (14a, 14b) having first and second drive shafts (132, provided at both ends in operable connection with the respective motor units) [FIGS. 5, 6] arranged at respective first and second lateral ends of a roller barrel assembly [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the curtain assembly of Renson, as modified by Coenraets above, to include a second tubular motor drive unit, as taught by Cole, in order to increase the lifting Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Renson (FR 2886332) in view of Coenraets (U.S. Patent No. 4,884,617), as applied to claim 1 above, and further in view of Mullet (U.S. Patent Application Publication No. 2016/0273269).
Regarding claim 10, Renson, as modified by Coenraets above, discloses the at least one tubular motor drive unit, but does not explicitly disclose electrical connections of the drive unit.
Nonetheless, Mullet discloses a curtain assembly, wherein one or more electrical connections (5014) for a tubular motor drive unit (5001) pass through a respective reduced diameter shaft (5015) [FIG. 62].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular motor drive unit of Renson, as modified by Coenraets above, to include the electrical connections taught by Mullet, in order to provide means for directly powering the motor drive unit via a wired connection to an external power source.

Response to Arguments
Applicant’s arguments, filed 1/12/21, with respect to the rejection of claims 1, 3-5, and 11 under 35 U.S.C. 102(a)(1) and the rejection of claims 7-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Coenraets).
Applicant’s arguments directed to the combination of Renson and Coenraets have been fully considered but are not persuasive. Applicant argues that the tubular motor drive 26 of Renson does not comprise the drive shaft. The drive shaft of Renson (shown in the annotated drawing above) is depicted as being connected to the motor 26. Page 4 of the machine translation of Renson further discloses 
Applicant also argues that Coenraets fails to disclose a drive shaft that extends only over the regions of the second diameter. However, Renson discloses a drive shaft that extends only over the regions of the second diameter, and Coenraets is relied upon only to teach the definition of the second diameter by the drive shaft. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as described in the rejection under 35 U.S.C. 112(a) above, there is not sufficient support in the original disclosure for this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634